Case 6:19-cv-00350-JDK-JDL Document 20 Filed 06/17/21 Page 1 of 2 PageID #: 362




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 STEPHANIE CATHERINE BARRON,                      §
 #01011790                                        §   CIVIL ACTION NO. 6:19cv350-JDK
                                                  §    (Consolidated with NO. 6:19cv351)
                                                  §
 v.                                               §
                                                  §
 DIRECTOR, TDCJ-CID                               §
                                                  §


                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        This action was referred to United States Magistrate Judge John D. Love pursuant to 28

 U.S.C. § 636. On May 10, 2021, the Magistrate Judge issued a Report and Recommendation

 (Docket No. 18), recommending that the petition be dismissed with prejudice. The Report further

 recommended that a certificate of appealability be denied.

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

 party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

 § 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

 (extending the time to file objections from ten to fourteen days). Here, Petitioner did not file

 objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

 for clear error or abuse of discretion and reviews his legal conclusions to determine whether they

 are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

                                                  1
Case 6:19-cv-00350-JDK-JDL Document 20 Filed 06/17/21 Page 2 of 2 PageID #: 363




        Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

 clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

 the Report and Recommendation of the United States Magistrate Judge (Docket No. 18) as the

 findings of this Court.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 18)

 is ADOPTED. It is further

        ORDERED that the petition for writ of habeas corpus is DISMISSED WITH

 PREJUDICE. A certificate of appealability is DENIED. All motions not previously ruled on

 are DENIED AS MOOT.

        So ORDERED and SIGNED this 17th day of June, 2021.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
